Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.
 
	Any rejection from the previous office action, which is not restated herein, is withdrawn.
Note:  Applicant elects sorbitan monooleate as the surfactant, tricaprine as the lipid component, and ethyl lactate as the amphiphilic solvent in the reply filed on 05/28/2019.
Claims 55-64, 66-72, 74 are examined herein so far as they read on the elected species.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 55-56, 57, 58, 59-64, 66, 67, 68, 69, 70, 71, 72, 74 are rejected under 35 U.S.C. 103 as being unpatentable over Domb (US 7,919,113, PTO-1449), in view of Russo (Therapeutics and Clinical Risk Management 2008, pages 245-257, PTO-892).
	Domb discloses formulation for administering one or more lipophilic active agents/compounds, the composition comprising: (i) at least one surfactant;(ii) at least one solid carrier which is a solid at room temperature(iii) an amphiphilic solvent such as ethyl lactate, methyl lactate, propyl lactate, N-methylpyrrolidone; and (iv) the lipophilic compound; and wherein the at least one surfactant, the at least one solid carrier, and the lipophilic compound form particles having a size less than about 500 nm when a solution comprising the at least one surfactant, the at least one solid carrier, the amphiphilic solvent, and the lipophilic compound are added to an aqueous medium. See abstract; claims 1, 2, 3. The surfactant can be sorbitan monooleate (see column 4, lines tricaprine, trilaurin (see column 6, lines 19-35; instant claim 71). It is taught that lipophilic compounds or biologically active agents can be psychotropics (column 6, lines 63-64; claim 13), analgesics (column 7, line 2; claim 13), drugs acting on CNS and combinations thereof. The formulations therein can be administered orally. See claim 18. Administration of the formulation therein to a patient in need thereof is taught. See claim 17. The compositions therein have increased stability, and high bioavailability of water insoluble soluble biologically active lipophilic agents. See abstract; column 1, lines 19-23. For example, see TABLE 2, B-21-3, wherein a composition comprising biologically active agent ceftriaxone, trilaurin, PL egg (meets excipient or carrier), SPAN™80 (sorbitan monooleate), ethyl lactate is taught; TABLE 2, B-1-21-4. It is taught that the solid carrier can be selected from the group consisting of fatty acid esters, polymers, fatty acids, fatty alcohols, fatty amines, paraffins or waxes, partially hydrogenated vegetable oil, fully hydrogenated vegetable oil and combinations thereof (meets instant claims 68-70). See claim 1, claim 17.
	Domb does not teach the employment of analgesic such as tetrahydrocannabinol (THC) in combination with cannabidiol (CBD) as the lipophilic active agent in the composition therein; and the particular amounts as in claims 55, 60, 61; and the ratios as in instant claim 59.
	Russo teaches that Sativex® which contains equal proportions of THC and CBD is approved for treatment of central neuropathic pain in multiple sclerosis and for cancer pain. See abstract. It is taught that the cannabinoids are found in plants of the cannabis genus, termed as phytocannabinoids. The best known analgesic is Δ9-they are lipophilic compounds. See page 252, right hand column under Practical issues. It is taught that ajulemic acid is used for neuropathic pain. See Table 1, page 249.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ a combination of tetrahydrocannabinol (THC) with cannabidiol (CBD) in equal proportions as the lipophilic biologically active agent in a pharmaceutically acceptable carrier or excipient in the composition comprising: (i) at least one surfactant such as sorbitan monooleate, TWEEN™80; (ii) at least one solid carrier such as tricaprin, trilaurin (iii) an amphiphilic solvent such as ethyl lactate, methyl lactate, propyl lactate because 1) Domb discloses formulation for administering one or more lipophilic biologically active agents/compounds; lipophilic active agents therein can be analgesics, and 2) Russo teaches that Sativex® which contains equal proportions of THC and CBD is approved for treatment of central neuropathic pain in multiple sclerosis and for cancer pain i.e it is an analgesic; Russo teaches that the phytocannabinoids are lipid soluble with slow and erratic oral absorption i.e THC, CBD are lipophilic compounds. One of ordinary skill in the art would have been motivated to employ a combination of tetrahydrocannabinol (THC) in combination with cannabidiol (CBD) as the lipophilic biologically active agent in a carrier or excipient in the composition comprising: (i) at least one surfactant such as sorbitan monooleate;(ii) at least one solid carrier such as tricaprin, trilaurin (iii) an amphiphilic solvent such as ethyl lactate, methyl lactate, propyl lactate with reasonable analgesic in a carrier or excipient in the composition comprising: (i) at least one surfactant such as sorbitan monooleate;(ii) at least one solid carrier such as tricaprin, trilaurin (iii) an amphiphilic solvent such as ethyl lactate, methyl lactate, propyl lactate to treat pain in a patient in need thereof.
	Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ Δ9-tetrahydrocannabinol as the THC because Russo teaches that Δ9-tetrahydrocannabinol has analgesic properties.
	It would have been obvious to a person of ordinary skill in the art at the time of invention to determine or optimize parameters such as effective amounts of THC and CBD as in instant claims 55, 56, 60, 61, and the ratios of THC:CBD as in instant claim 59 employed in the composition to obtain a therapeutic composition.
One having ordinary skill in the art at the time the invention was made would have been motivated to determine the effective amounts of THC and CBD employed in the compositions, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
In re Boesch,205 USPQ 215 (CCPA 1980).

Response to Arguments
	Applicant’s arguments and the Declaration filed by Prof. Avi Domb on 10/14/2020 have been considered, but not found persuasive as discussed above and those found below.
Applicant’s remarks regarding Declaration that “in more recent experiments the inventor produced analogous Pro-Nano-Lipospheres (PNL) formulations containing mixes of CBD with other cannabinoids (CBG or CBN), or CBD with ibuprofen (IBU). In terms of all other additives, surfactants, lipid components and biocompatible amphiphilic solvents and methods of making, the formulations were comparable to those reported in the original application, Examples 1-2. The inventor has found that all tested formulations (9 out of 9) were proved to be unsuccessful in terms of particle size or overall turbidity of the water dispersion, and in most cases both. The main conclusion from these experiments is that the successfulness of the presently claimed THC/CBD formulations is surprising and could not be reproduced with tested comparative example combinations of other cannabinoids or lipophilic drugs. By contrast, attempts to obtain such formulations in the comparative examples resulted in incompatible particle size, and/or turbid dispersions…... The experiments do not stand alone but instead build upon a line of similar experiments with PNL formulations with various mixes of lipophilic actives disclosed in the original application. For example (see Example 2.24, Table 2), 

	Applicant’s remarks that “the original application provides comparative data on the pharmacokinetic and pharmacodynamic performance of the THC/CBD formulations vis- a-vis the existing "gold-standard" product, SATIVEX®. These data show that in the claimed formulations the short- and long-term bioavailability of the THC and CBD actives and the main active metabolites (11-OH-THC) were more superior than in the reference product (see Figs. 4A-4B, 5-7, Example 4).” Applicant’s arguments regarding Sativex® have been considered. It is pointed out that Applicant is arguing against an individual references when the rejection was based on combination of references. As discussed above Domb in view of Russo renders obvious as discussed above, administering the combination of tetrahydrocannabinol (THC) with cannabidiol (CBD) as the lipophilic biologically active agent analgesic in a carrier or excipient in the composition comprising: (i) at least one surfactant such as sorbitan monooleate;(ii) at least one solid carrier such as tricaprin, trilaurin (iii) an amphiphilic solvent such as ethyl lactate, methyl lactate, propyl lactate to treat pain in a patient in need thereof.
Applicant’s arguments that “Desirability and the therapeutic rationale behind the THC/CBD combination formulations and methods using the same have been also discussed in detail in the original application, as well as weaknesses of the existing THC/CBD products (see pp. 1-2, and 3-4 in the original application). SATIVEX®, for example, is a buccal delivery system that supposedly penetrates the bloodstream via a buccal route and not the gastrointestinal (GI) tract, the latter being the common route of 
Applicant argues that “Domb introduces the general concept of PNL technology and its applicability to various types of lipophilic actives. However, it neither teaches combination formulations, nor specific methods for achieving said formulations. Russo focuses on therapeutic applications of cannabinoids, among others SATIVEX®, particularly in the managements of pain in various clinical contexts.” Applicant’s arguments have been considered, but not found persuasive. Domb discloses formulation for administering one or more lipophilic active agents/compounds such as analgesics, the composition comprising: (i) at least one surfactant;(ii) at least one solid carrier which is a solid at room temperature(iii) an amphiphilic solvent; and (iv) the lipophilic compound; and wherein the at least one surfactant, the at least one solid carrier, and the lipophilic compound form particles having a size less than about 500 nm when a solution comprising the at least one surfactant, the at least one solid carrier, the amphiphilic solvent, and the lipophilic compound are added to an aqueous medium. Domb teaches the advantage of the compositions therein such have increased stability, and high bioavailability of water insoluble soluble biologically active lipophilic agents. See abstract; 
Applicant argues that “Moreover, as has been noted, Russo focuses on buccal delivery and not orally swallowable formulations where the active agents are absorbed through the GI tract, being a hostile and totally different environment in terms of pH and tissues as compared to the buccal.” It is pointed out that Russo was employed for its teachings that Sativex® which contains equal proportions of THC and CBD is approved for treatment of central neuropathic pain in multiple sclerosis and for cancer pain i.e it is an analgesic; Russo teaches that the phytocannabinoids are lipid soluble with slow and erratic oral absorption i.e THC, CBD are lipophilic compounds. 


 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 55-64, 67, 68, 69, 70, 72, 74, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 32-35, 39, 49-55 of U.S. Application No. 16/577,609 in view of Russo (Therapeutics and Clinical Risk Management 2008, pages 245-257, PTO-892). Although the conflicting claims are not identical, they are obvious over each other because they are both drawn to a method of administration of cannabinoid composition comprising cannabinoids as drug, and a formulation comprising surfactant, lipid component, and an amphiphilic component. The employment of a combination of THC and CBD would have been obvious in view of the secondary reference for reasons as discussed in the obvious rejection above. 
	It would have been obvious to a person of ordinary skill in the art at the time of invention to determine or optimize parameters such as effective amounts of THC and CBD as in instant claims 55, 60, 66; and the ratios of THC and CBD as in instant claims 77, 78, employed in the composition to obtain a therapeutic composition.

It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch,205 USPQ 215 (CCPA 1980).
It would have been obvious to administer the composition for treating pain, since Russo teaches that THC and CBD is approved for treatment of central neuropathic pain in multiple sclerosis and for cancer pain i.e it is an analgesic.

Prior Art Made of Record:
WO 2007/056242 or US 20140357708…sorbitan monooleate (page 21, Span 20), tricaprin (see page 19), amphiphilic component (ascorbyl palmitate); THC,CBD; see claims
US 20140348926/14,371,819……..has absorption enhancer….. piperine
WO 2016/144376…PTO-1449; 
US 20150297653.

Conclusion
No claims are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627